PER CURIAM.
28 U.S.C. § 1291 provides that “[t]he courts of appeals shall have jurisdiction of appeals from all final decisions of the district courts . . . .” Appellant here appeals from an order in which the district court, while purporting to dismiss the action, retained the $5,000 which was the subject matter of the suit and which had been deposited into the court registry. Appellant argues that she is the rightful owner of this money and asks that we order it delivered to her. This, however, we cannot do. The district court’s order did not decide how to dispose of the $5,000. It is not, therefore, a “final decision” within the meaning of 28 U.S.C. § 1291. See Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945). Because we have no jurisdiction, we must dismiss the appeal.
DISMISSED.